DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitations:
Segment of claim 2, the claim limitation “charging apparatus” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “apparatus” coupled with functional language “charging” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 2 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
“charging apparatus”; there is no description given.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6 and including all the depending claims 3-5, 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 in line 7 recites “a battery”. It is not clear if the bolded limitation refers to the previously claimed limitation “a vehicle battery” in line 1. Not only does the phrase in claim 1 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
	Claim 2 recites “charging apparatus”. It is not clear what the structure of “apparatus” is. The bolded phrase makes the claimed limitations indefinite, because, the specification does not clearly define what the structure of apparatus is. For the purpose 
	Claim 6 recites “the liquid state” and “the gaseous”. There is a lack of antecedent basis for the bolded limitations, because, they have not been recited previously.
Allowable Subject Matter
Claims 3, 4, 7-10, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 4, 7-10, 12-14 cannot be allowable at this time, because they are depending on claim 1 which is rejected under 112(b) rejections. Claims 3, 4, 7-10, 12-14 would be allowable if claim 1 rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, 6, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (2013/0029193 A1), in view of Ronfanz (11,180,043 B2).

Claim 1: Dyer discloses a thermal management system (i.e., FIG.1b) for a vehicle battery (i.e., 30) comprising:  
5a reservoir tank (i.e., 64) positioned outside a vehicle (i.e., 20’) and configured to store refrigerant (i.e., functional language, intended use) therein; 
a refrigerant supply line (i.e., coolant used as refrigerant; coolant supply line 68b) for supplying the refrigerant (i.e., functional language, intended use) from the reservoir tank (i.e., 64) to a heat exchange circuit (i.e., internal channels 34 used as heat exchange circuit; see paragraph [25]: coolant passing through internal channels 34), which is configured exchange heat (i.e., functional language, intended use) with a battery (i.e., 30) mounted in the vehicle (i.e., 20’);  

a connector (i.e., 42’), which configured to connect the at least one of the refrigerant supply line (i.e., 68b) and the refrigerant recovery line to the heat exchange circuit (i.e., 34) when the connector is coupled to the vehicle (i.e., 20’).

Dyer discloses the claimed limitations as claimed in claim 1, but fails to disclose a cable connected at one end thereof to the reservoir tank and comprising at least one of the refrigerant supply line and the refrigerant recovery line; and 15a connector provided at a remaining end of the cable.  
However, Ronfanz teaches a cable (i.e., cable system for connecting line 19 used as cable; see FIG.4) comprising at least one of a refrigerant supply line (i.e., inflow 17; column 3 lines 46-60: connector 12 forms a connection 16 of the inflow and outflow 17 in form of conduits for transporting fluid); and 15a connector (i.e., 12) provided at a remaining end of the cable (i.e., 19) for the purpose of reducing weight by decreasing a cross section (column 3 lines 46-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the apparatus of Dyer to include a cable comprising at least one of the refrigerant supply line and the refrigerant recovery line; and 15a connector provided at a remaining end of the cable as taught by Ronfanz to be connected at one end thereof to the reservoir tank of Dyer in order to reduce weight by decreasing a cross section.
[AltContent: connector][AltContent: textbox (12)][AltContent: connector][AltContent: textbox (19)]
    PNG
    media_image1.png
    628
    632
    media_image1.png
    Greyscale


20 Claim 2: Dyer as modified discloses the apparatus as claimed in claim 1, wherein the connector (i.e., 42’) is electrically connected to a charging apparatus (i.e., 62), which is positioned outside the vehicle (i.e., 20’), and the charging apparatus (i.e., 62) is electrically connected to the battery (i.e., 30) when the connector (i.e., 42’) is coupled to the vehicle (i.e., 20’).  

15 Claim 5: Dyer as modified discloses the apparatus as claimed in claim 1, wherein a mass of the refrigerant stored in the reservoir tank (i.e., 64) is greater than a mass of a maximum amount of refrigerant that can be introduced into the heat exchange circuit (i.e., 34).  

20 Claim 6: Dyer as modified discloses the apparatus as claimed in claim 1, wherein the refrigerant is supplied in the liquid state through the refrigerant supply line (i.e., 68b) to the heat exchange circuit (i.e., 34) in which the refrigerant vaporizes, and the refrigerant in the gaseous state is recovered through the refrigerant recovery line (i.e., 68c).  

Claim 11: Dyer as modified discloses the apparatus as claimed in claim 1, further comprising: a refrigerant pump (i.e., 74), which is provided at the refrigerant supply line (i.e., 68b) so as to supply the refrigerant in the reservoir tank (i.e., 64) 10to the connector (i.e., 42’) through the refrigerant supply line (i.e., 68b) upon activation thereof; and 
a controller (i.e., 70) for controlling the refrigerant pump (i.e., 74) so as to supply the refrigerant in the reservoir tank (i.e., 64) to the heat exchange circuit (i.e., 34) when the connector (i.e., 42’) is coupled to the vehicle (i.e., 20’)

Claim 15: Dyer discloses a method of controlling a thermal management system (i.e., FIG.1b) for a vehicle battery (i.e., 30) comprising: controlling (i.e., 70) a refrigerant pump (i.e., 74) to supply refrigerant in a reservoir tank (i.e., 64) to a heat exchange circuit (i.e., 34) when coupling of a 5connector (i.e., 42’) to a vehicle (i.e., 20’) is detected.

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to Vehicle thermal management:
Fuse (2021/0316590 A1)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763